Citation Nr: 0930099	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected residuals of a fracture of the second 
metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from July 2003 to January 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for residuals of 
a fracture of the second metatarsal of the right foot, and 
assigned a noncompensable disability rating effective January 
12, 2004, the first date following the Veteran's separation 
from active service.  The Veteran expressed disagreement with 
the assigned disability rating and perfected a substantive 
appeal.

The file contains a January 2006 Decision Review Office (DRO) 
conference report indicating that the Veteran requested a 60-
day extension of time to secure additional evidence to be 
considered in conjunction with evaluating his service-
connected right toe disorder; the conference report reflects 
that the requested extension was granted.  

In March 2007, the Veteran was scheduled for a hearing over 
which a Veterans Law Judge of the Board would have presided 
at the RO.  The Veteran cancelled that requested hearing and 
has not since expressed any desire to appear for a hearing.  

This case was previously before the Board in January 2009 at 
which time the claim was remanded primarily for additional 
evidentiary development.  The development requested in the 
Board remand has been undertaken, and the case has returned 
to the Board for appellate consideration.


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of a 
fracture of the second metatarsal of the right foot are not 
shown to be manifested by or comparable to malunion of or 
nonunion of tarsal or metatarsal bones that is moderate in 
degree.  

CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
residuals of a fracture of the second metatarsal of the right 
foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.40, 4.7, 4.72, Diagnostic Codes 5283, 
5284 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

The Veteran's claim of entitlement to an initial compensable 
disability rating for service-connected residuals of a 
fracture of the second metatarsal of the right foot arises 
from his disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letters 
dated in July 2006 and August 2006.  Adequate notice has been 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 
Additionally, the appeal was readjudicated by way of the 
January 2007 Supplemental Statement of the Case.  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA- 
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded an initial VA examination in April 
2004.  Additional VA examinations were conducted in August 
2006 and March 2009, in conjunction with the Veteran's claim 
of entitlement to an initial compensable disability rating 
for service-connected residuals of a fracture of the second 
metatarsal of the right foot.

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  The file contains lay statements provided by the 
Veteran and others in support of the claim.  Accordingly, all 
available evidence has been obtained in order to make an 
adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Factual Background

In a May 2004 rating decision, service-connection was 
established for residuals of a fracture of the second 
metatarsal of the right foot, for which an initial non-
compensable disability evaluation was assigned under 
Diagnostic Code 5283.

The grant was based on service treatment records which 
reflected that X-ray films taken in August 2003 revealed an 
undisplaced shaft fracture of the right second metatarsal 
(the actual report mistakenly references the left second 
metatarsal).  A physical evaluation board report indicates 
that the Veteran's disability was characterized as chronic 
right foot pain due to fracture of the second metatarsal, 
healing rated as slight/frequent, for which a 10 percent 
disability rating was recommended.  The grant was also based 
on findings made upon VA examination conducted in April 2004.  
At that time, the Veteran complained of occasional shooting 
pain from the toe up to the leg, worse with repetitive stress 
on the feet.  X-ray films of the right foot revealed no acute 
fracture, dislocation or arthropathy, and showed only tiny 
plantar spurring off the calcaneus.  Physical examination 
revealed some mild tenderness around the second right 
metatarsal, but no bony deformity or signs of tarsal tunnel 
syndrome.  Neurological evaluation was normal.  The examiner 
commented that the right second metatarsal fracture appeared 
to be healed as shown by X-ray films, and that there really 
should be no disability associated with this.  

VA records show that the Veteran was seen in December 2004, 
at which time he reported mild right foot pain upon prolonged 
standing, not significant enough to require medication.  On 
examination, gait was normal, range of motion was described 
as full, and there was no evidence of edema, erthyema, or 
tenderness to palpation of the right foot.  Sensory 
evaluation was normal.  The diagnosis was status post right 
second metatarsal fracture, well-healed, no further treatment 
required.  

In a statement provided in June 2005, the Veteran asserted 
that he was still experiencing right foot pain, even if he 
was not going to a doctor for treatment of every occurrence 
of pain.  

A VA entry dated in January 2006 reveals that the Veteran was 
seen due to reported recurrent episodes of foot pain, more 
pronounced after long periods of standing or at the end of a 
workday.  The Veteran denied having any of recent trauma, or 
symptoms of swelling or redness in the foot.  Examination 
revealed normal gait, without evidence of edema or erythema.  
There was mild tenderness to palpation over the distal right 
second metatarsal.  Range of motion of all toes was full and 
sensory evaluation was normal.  X-ray films taken in January 
2006 revealed calcaneal spurring.  VA records dated in May 
2006 and June 2006 reflect that bone spurring in the area of 
the right heel was diagnosed and treated; the Veteran filed a 
separate service connection claim for this disorder, 
maintaining this was secondary to the service-connected right 
second toe fracture.  

A VA examination of the feet was conducted in August 2006.  
The report noted a history of a stress fracture of the second 
metatarsal of the right foot, described as healed and 
improved after three to four months, with complaints of 
recurrence of pain in early 2005.  The report indicated that 
the Veteran was using Indomethacin daily for pain.  The 
report noted that the Veteran was had no flare-ups of foot 
joint disease and was able to stand for 15 to 30 minutes and 
to walk for one to three  miles.  The Veteran denied having 
symptoms of tenderness, swelling, heat, redness, stiffness, 
fatigability, weakness, lack of endurance, incoordination or 
toe deformity shown in the right foot.  The Veteran 
specifically reported pain from the bottom of the heel into 
the ankle.  Physical examination revealed no abnormal motion, 
edema, effusion, fatigability of the foot, instability, 
painful motion, redness, weakness or incoordination.  There 
was no deformity or structural abnormality of the foot, range 
of motion of the right toe joints was described as full, gait 
was normal without evidence of abnormal weight bearing and 
there was no evidence of malunion/nonunion of the 
tarsal/metatarsal joints.  X-ray films revealed plantar 
spurring off the calcaneus.  The examiner opined that it was 
less likely than not that a bone spur on the heel of the 
right foot was caused by or the result of a metatarsal 
fracture, reasoning that this injury had healed.

The file contains lay statement from the Veteran's mother 
dated in September 2006, in which she indicated that he had 
been having problems with the right foot, described as bone 
spurs, since fracturing the right second toe in service.  

Service connection for bone spurs of the right foot was 
denied in a rating action issued in October 2006.

In statements provided in February 2007 and April 2007, the 
Veteran indicated that he had pain in the right foot upon 
prolonged standing, which was no longer alleviated by pain 
medication or shoe insoles.  He also reported that right foot 
pain had impacted his ability to work and his daily 
activities.  

A VA examination report dated in March 2009 shows that the 
Veteran's claims file was reviewed by the examiner in 
conjunction with conducting the examination of the Veteran.  
The report gave a history of a stress fracture of the second 
metatarsal of the right foot in 2003, described as 
progressively worse since then.  The Veteran reported pain on 
standing, stiffness and lack of endurance.  He reported 
having flare-ups occurring weekly or more often lasting one 
to two days, with reported decreased ability to ambulate long 
distances.  There were no functional limitations on standing 
or walking.  Physical examination of the right foot revealed 
no evidence of painful motion, swelling, instability, 
weakness, or other abnormal weight bearing.  There was 
objective evidence of tenderness over the neck of the second 
metatarsal.  There was no evidence of malunion/nonunion of 
the tarsal/metatarsal joints or of any other foot deformity.  
Gait was normal.  X-ray films revealed an old healed fracture 
of the right second metatarsal, small bilateral calcaneal 
spurs and mild degenerative changes of the left first tarsal-
metatarsal joint.  

The diagnosis was right healed second metatarsal fracture, 
unresolved.  The examiner indicated that the associated 
symptomatology was right foot pain, decreased mobility, and 
decreased strength.  The examiner specified that the disorder 
mildly impacted exercising and sports and did not in any way 
impact chores, shopping, recreation, travelling, driving or 
any of the activities of daily living.  The examiner 
specifically observed that there was no evidence of malunion 
or non-union, incoordination or weakened movement.  It was 
noted that there was increased fatigability on prolonged 
standing, activity, or repetitive use.  There was no evidence 
of limitation of motion.  The examiner indicated that the 
Veteran had no problem obtaining gainful employment and had 
been working as an emergency medical technician for five 
years.

Pertinent Law and Regulations and Analysis

The Veteran seeks an initial compensable disability rating 
for service-connected residuals of a fracture of the second 
metatarsal of the right foot.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work,  38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where, as here, the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the United States Court of Appeals 
for Veterans Claims (Court) held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

In evaluating musculoskeletal disabilities, functional 
impairment must also be assessed and the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment, must be determined.  38 C.F.R. § 
4.10 (2008).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2008).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).

Service connection for residuals of a fracture of the second 
metatarsal of the right foot was granted in May 2004 rating 
action at which time an initial non-compensable evaluation 
was assigned effective from January 12, 2004, the day 
following the Veteran's discharge from service.  The non-
compensable rating was assigned under Diagnostic Code 5299-
5283 and has remained in effect since that time.  Diagnostic 
Code 5283 provides a 10 percent rating for malunion of or 
nonunion of tarsal or metatarsal bones that are moderate in 
degree.  A 20 percent rating is warranted for a moderately 
severe malunion or nonunion.  A 30 percent rating is 
warranted for a severe malunion or nonunion.  The note 
accompanying the criteria provides that a 40 percent rating 
is warranted for actual loss of use of the foot.

Also potentially applicable is Diagnostic Code 5284, under 
which a 10 percent disability rating is warranted for a 
moderate foot injury, a 20 percent disability rating is 
warranted for a moderately severe foot injury, and a 30 
percent disability rating is warranted for a severe foot 
injury.

Upon review of the totality of the evidence, the Board finds 
that a compensable disability rating is not warranted for the 
Veteran's service-connected disability for any portion of the 
appeal period.  Under Diagnostic Code 5283, a higher 
disability evaluation is warranted for moderate malunion of 
the metatarsal bones or tarsal bones.  None of the evidence 
dated from January 2004 forward, to include findings made 
upon VA examinations conducted in April 2004, August 2006 and 
March 2009 reveals any malunion or nonunion of the metatarsal 
bones or tarsal bones.  Moreover, a moderate degree of 
disability has not been approximated by the symptomatology of 
the Veteran's right second toe.  In this regard, there has 
been no limitation of motion throughout the appeal period, 
there is no swelling, gait is normal, and there is no 
evidence of deformity.  The limited impact of the toe 
disability on the Veteran's daily activities and employment 
has been assessed as mild to not at all.  Simply put, the 
evidence does not indicate that the Veteran has 
manifestations consistent with moderate malunion of the right 
second toe.

Alternatively, the Veteran's disability could be rated under 
Diagnostic Code 5284, for residuals of foot injury.  Under 
that Diagnostic Code, a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 30 percent 
rating.  A 40 percent disability evaluation is assigned for 
actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  However, as discussed above, the 
competent medical evidence of record does not show that the 
Veteran has a moderate disability of the right foot, 
attributable to the right toe disability.  Although the 
Veteran has described pain, at no time since discharge from 
service has any objective limitation of motion of the right 
second toe been shown.  There is no abnormality of gait and 
X-ray films have repeatedly revealed that the fracture, which 
originally occurred in August 2003, is well-healed and 
without any evidence of arthritis.  These findings indicate 
that the Veteran's disability does not rise to the level of 
moderate foot disability under Diagnostic Code 5284.

The Board has considered other potentially applicable 
Diagnostic Codes, but finds no basis for awarding a rating in 
excess of the noncompensable rating currently assigned for 
the Veteran's disability.  The VA examination and records do 
not contain any findings related to pes cavus, Morton's 
disease, weak foot, hallux rigidus, hallux valgus, or 
hammertoes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-
5282.  Accordingly, these Diagnostic Codes are not for 
application.

The Board is also required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  	38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  The Board recognizes the Veteran's 
complaints of pain and decreased function and notes that 
objective evidence of tenderness in the area of the right 
second toe has been documented upon examination.  However, 
upon all examinations conducted since 2004, physical 
examination of the second right toe failed to reveal evidence 
of painful motion, swelling, instability, weakness, or other 
abnormal weight bearing.  Sensory examinations have been 
normal throughout the appeal period.  In essence, the 
Veteran's subjective complaints of pain have not been 
objectively confirmed; nor are they accompanied by any 
clinical or documented evidence of limited motion or impaired 
function of the right foot, consistent with moderate 
disability.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The 2009 VA examination report noted that the Veteran had 
problems with prolonged activity on repetitive use and could 
not stand for long during flareups.  However, there was no 
functional limitation noted on standing and walking.  Upon 
2004, 2006 and 2009 VA examinations; the Veteran was able to 
bear full weight on the right foot without any difficulty.  
It was unclear in the 2009 VA examination report, whether the 
increased fatigability noted on prolonged standing and 
repetitive use noted by the VA examiner was solely 
attributable to the Veteran's service-connected right second 
toe disorder; as the disability was described as a right foot 
disorder.  In this regard, the Board notes that it is clear 
that the Veteran also suffers from non-service-connected 
bilateral calcaneal spurs.  Medical records dated in 2005 and 
2006, as well as examination findings dated in 2006 indicate 
that this condition is itself productive of pain (described 
as extending from the right heel into the ankle) and 
functional limitation on standing and walking.  In describing 
right foot pain in his April 2007 statement, the Veteran 
referenced right heel pain and spurring.  In the April 2007 
statement as well as in statements made previously, the 
Veteran indicated that he believed that calcaneal spurring 
and pain in the area of the heels was related to and/or part 
and parcel of the service-connected disability of the second 
right toe.  However, service connection was denied for bone 
spurs of the right foot, and as such any symptoms or 
manifestations associated with this disorder are not for 
consideration in conjunction with this appeal for an 
increased rating for a disability of the right second toe.  
Moreover, even in describing increased fatigability on 
prolonged standing and repetitive use in 2009, the examiner 
did not indicate that the degree of functional impairment was 
any more than mild.  As such, the competent medical evidence 
does not reveal any excessive fatigability, weakness, or 
incoordination related to the service-connected disorder that 
would warrant a compensable rating under Deluca.  See also 
38 C.F.R. §§ 4.40, 4.45.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against an 
initial compensable disability evaluation for residuals of 
fracture of the second metatarsal of the right foot.  Thus, 
the benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Extraschedular Consideration

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

In this regard, there is no indication that the schedular 
criteria are inadequate to evaluate the Veteran's service-
connected disability.  The record does not show that his 
disability has caused marked, or in fact any, interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or has necessitated frequent periods of 
hospitalization.  Further, post-service, there is no 
indication in the record that the Veteran has ever been 
hospitalized for treatment related to the right second toe.  
In light of the foregoing, the Veteran's disability does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Thus, the referral of this case for 
extra- schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996).


ORDER

An initial compensable disability rating for residuals of a 
fracture of the second metatarsal of the right foot is 
denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


